Order entered September 23, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-20-00680-CV

         IN RE PRINCE OF PEACE CHRISTIAN SCHOOL, Relator

           Original Proceeding from the 471st Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 471-06418-2019

                                       ORDER

             Before Chief Justice Burns, and Justices Myers and Evans

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT the petition for a writ of mandamus as to the trial court’s order denying

relator’s plea to the jurisdiction. We ORDER respondent, within thirty days of the

date of this Order, to issue an order granting relator’s plea to the jurisdiction and

dismissing the case and to file a copy of that order with this Court. Should

respondent fail to comply with this Order, the writ will issue. We also LIFT the

stay of the proceedings in the trial court.

                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE
                                              1